Citation Nr: 1539606	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-38 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation before April 30, 2008 and in excess of 10 percent thereafter for a left knee disability.

2.  Entitlement to an initial compensable evaluation before April 30, 2008 and in excess of 10 percent thereafter for a right knee disability.

3.  Entitlement to an initial rating in excess of 10 percent for a status post avulsion fracture of the right lateral malleolous and surgical repair of a ruptured calcaneal fibular ligament.

4.  Entitlement to an initial compensable evaluation before April 25, 2012 and in excess of 30 percent thereafter for pes planus.

5.  Entitlement to an initial evaluation in excess of 10 percent for a back disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to June 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated June 2006 and October 2008 of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that the June 2006 rating decision was promulgated by the Salt Lake City RO as the Veteran was enrolled in the Benefits Delivery at Discharge program.  Jurisdiction was subsequently transferred to the Waco RO based on the Veteran's residence.

The Veteran specifically requested a local hearing with RO personnel on his VA Form 9.  He subsequently cancelled the hearing scheduled for May 2010 and March 2012.  A March 2012 statement from the Veteran's representative indicated the Veteran requested new VA examinations in lieu of a hearing; the VA examinations were accomplished in April 2012.  

The Veteran submitted a notice of disagreement concerning his number of dependents in August 2007.  The Veteran was in receipt of monies for his two dependent children and requested to add his spouse.  In October 2007, the Veteran's spouse was added to his award retroactive to June 2006.  Thus, the Veteran's requested benefit was granted in full and no statement of the case was promulgated by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The Veteran, through his representative, indicated in statements dated May 2014 and August 2015 that his disabilities on appeal had worsened and new VA examinations are necessary.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to provide an opinion that his disability has worsened).  No clinical evidence is of record subsequent to the April 2012 VA examination from which to assess the current severity of the Veteran's disabilities.  

Additionally, the August 2015 Informal Hearing Presentation indicated that updated VA and private treatment records must be associated with the claims file prior to appellate adjudication.  A July 2015 rating decision (concerning an issue not currently on appeal) considered VA treatment records through April 2014 which were apparently not associated with the Veteran's electronic claims file.  

Therefore, the Veteran should be provided a VA examination to determine the current severity of his disabilities and updated VA treatment and private records should attempt to be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should associate the Veteran's most recent VA treatment records not already associated with the claims file.  

2.  The RO or the AMC should request the Veteran to provide identifying information concerning any health care facilities where he received treatment or underwent evaluation for any of the disabilities at issue.  It should then undertake any additional indicated development to obtain any pertinent, outstanding evidence, to include contacting any identified health care facilities.

3.  Schedule the Veteran for a VA examination to ascertain the current severity of his disabilities currently on appeal.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  

4.  Thereafter, the RO should readjudicate the Veteran's claims for higher ratings.  If such action does not grant the benefits claimed, the RO should provide the Veteran a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




